Citation Nr: 0030027	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for mitral valve prolapse 
with heart murmur and arrhythmia to include as secondary to 
the service connected status post subtotal thyroidectomy for 
multinodular goiter with hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the benefits sought on appeal.  The veteran served on 
active duty from December 1973 to May 1974 and from July 1979 
to July 1980.  The veteran also served with the U.S. Air 
Force Reserves from October 1973 to December 1973, the Air 
National Guard of Wyoming from February 1975 to September 
1976, and the Army National Guard of Arkansas from September 
1976 to October 1982. 

Additionally, the Board notes that in a December 1998 VA form 
21-4138 (Statement in Support of Claim) the veteran requested 
consideration of a claim of service connection for left and 
right atrial enlargement as secondary to her service 
connected thyroid condition.  Furthermore, in an April 2000 
VA form 21-4138, the veteran requested consideration of a 
claim of service connection for neck scars secondary to her 
service connected thyroid condition.  However, as the only 
issue currently before the Board is that set forth on the 
title page of this decision, these matters are referred to 
the RO for appropriate action.


REMAND

The veteran claims that she currently suffers from mitral 
valve prolapse with heart murmur and arrhythmia to include as 
secondary to the service connected status post subtotal 
thyroidectomy for multinodular goiter with hypothyroidism.  
However, a review of the record discloses that additional 
development is needed prior to adjudication by the Board.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that this claim is 
fairly adjudicated.

Recent changes in the law pertaining to the VA's duty to 
assist, previously codified under 38 U.S.C.A. § 5107 (West 
1991), state that the Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary's duty to assist 
includes affording the veteran a VA examination or obtaining 
a VA medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  See H.R. 4864, 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
___ (signed by the President on Nov. 9, 2000).  The new 
amendment therefore eliminates the requirement that a claim 
be well grounded before VA's duty to assist is triggered.

The evidence in this case indicates that a medical 
examination may possibly aid in the establishment of 
entitlement to service connection for the claimed heart 
disorder, thereby triggering the duty to assist.  In this 
respect, the record contains a September 2000 statement from 
Craig N. Bash, M.D., indicating that the veteran's current 
cardiac problems (hypertension, heart arrhythmias and 
murmurs, and mitral valve prolapse) were first documented in 
1974/1975 and are all directly caused by the veteran's 
service connected toxic nodular goiter and/or its treatment.

The law is clear that if the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Based on these findings, the Board finds that a VA 
examination may aid in the establishment of entitlement to 
service connection for mitral valve prolapse with heart 
murmur and arrhythmia to include as secondary to the service 
connected status post subtotal thyroidectomy for multinodular 
goiter with hypothyroidism.  Therefore, in light of the 
recent amendment, the Board finds that the veteran should be 
afforded a VA medical examination to determine whether her 
current heart disorder is related to her service connected 
disability or is otherwise related to her service. 

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should arrange for the veteran 
to undergo a VA examination to ascertain 
the etiology and date of onset of her 
current mitral valve prolapse with heart 
murmur and arrhythmia.  The claims folder 
should be provided to the examiner for 
his or her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following a review of the 
veteran's claims file including her 
service medical records, completion of 
the examination, and receipt of all test 
results, the examiner should specifically 
address whether it is at least as likely 
as not that the veteran's current mitral 
valve prolapse with heart murmur and 
arrhythmia began in service or was 
incurred in service.  To the extent 
possible, the examiner should provide an 
approximate date of onset for the 
veteran's heart disorder.  In addition, 
the examiner should address whether it is 
at least as likely as not that the 
veteran's current mitral valve prolapse 
with heart murmur and arrhythmia is 
secondary to the service connected status 
post subtotal thyroidectomy for 
multinodular goiter with hypothyroidism.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report. 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for 
mitral valve prolapse with heart murmur 
and arrhythmia to include as secondary to 
the service connected status post 
subtotal thyroidectomy for multinodular 
goiter with hypothyroidism.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



